Citation Nr: 1016900	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-38 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a broken right 
ankle.

2. Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2008 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.
The Veteran originally claimed entitlement to service 
connection for PTSD only, but the Board notes that the 
Veteran's post-service treatment records present other 
psychiatric diagnoses for his symptoms.  When the record 
associates different diagnoses with the same symptoms, the 
nature of the Veteran's disorder is a question of fact for 
the Board, and once determined, the Board must address 
whether the Veteran's symptoms, regardless of diagnosis, are 
related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled).  Therefore, the 
Board has broadened the Veteran's claim to include 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.   


FINDING OF FACT

The medical evidence of record does not demonstrate a 
currently diagnosed disability of the right ankle.


CONCLUSION OF LAW

A broken right ankle was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in May 2007, prior to the initial 
unfavorable AOJ decision issued in January 2008.  

The Board observes that the May 2007 notice informed the 
Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  Further, this letter advised him 
of the evidence necessary to establish a disability rating 
and effective date. Accordingly, the Board determines that 
the content requirements of VCAA notice have been met and the 
purpose of such notice, to promote proper development of the 
claim, has been satisfied.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Based on the above, the Board 
finds that further VCAA notice is not necessary prior to the 
Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's active duty service 
treatment records and VA medical records were reviewed by 
both the AOJ and the Board in connection with adjudication of 
his claim.   

The Board notes that the service treatment records from the 
Veteran's years of Reserve service have been deemed 
unavailable.  The Board acknowledges that, in cases where VA 
is unable to obtain some or all of the Veteran's service 
treatment records, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of the Veteran's claim 
has been undertaken with this duty in mind.  The case law 
does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the Veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  The Board observes that the 
Veteran has submitted statements with respect to the in-
service documentation of the claimed injury, but no actual 
treatment records for the right ankle.  Further, the Board 
notes that the denial herein is premised on the fact that the 
competent evidence does not reveal a current disability, 
which renders the lack of in-service evidence of the injury 
moot for the purposes of this decision.  Thus, the Board 
finds that further efforts to identify and locate possible 
copies of the Veteran's service treatment records would only 
serve to unnecessarily delay the Board's decision with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby); see also Sabonis v. Brown, 6 Vet. 
App. 426,430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  

Additionally, the Board notes that the Veteran has identified 
treatment records from Dr. K for the indicated right ankle 
injury in September 1991, but that he has also stated that 
those records are no longer on file due to age of the 
records.  Moreover, the Veteran has not requested that VA 
provide any assistance in obtaining such records.  The law 
provides that, while VA is obligated to assist a claimant in 
the development of a claim, there is no duty on VA to prove 
the claim.  As the Court stated in Wood v. Derwinski, "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  1 Vet. App. 
190, 193, reconsidered, 1 Vet. App. 406 (1991); see also 
Wamhoff v. Brown, 8 Vet. App. 517 (1996).  Therefore, in the 
present case, the Board determines that VA is not obligated 
to pursue the records of Dr. K from September 1991.    

The Board also observes that no VA examination has been 
afforded the Veteran with regard to this claim; however, the 
duty to assist only requires that VA schedule a medical 
examination or obtain a medical opinion when such is 
necessary to decide the claim.  In this case, the Board finds 
that a current VA examination to determine whether the 
Veteran has a disorder of the right ankle that is a result of 
his military service is not necessary to decide his claim.  
The treatment evidence associated with the claims file does 
not report any complaint, treatment, or diagnosis with regard 
to the right ankle.  Thus, there is no current disability for 
which a VA examination is necessary to assess etiology.  
Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
service connection claim.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  Under section 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

The Veteran contends that he suffered an injury to his right 
ankle in service when he jumped from a truck.  Therefore, he 
argues that service connection is warranted for a broken 
right ankle.

First, the Board notes that the Veteran's service treatment 
records are negative for any complaints with regard to the 
right ankle.  The Board acknowledges the Veteran's statements 
that he sought private treatment for a right ankle injury in 
September 1991 after initial evaluation by service medical 
personnel, apparently during a period of Reserve training, as 
well as the lay statements of fellow service members 
recalling the injury.  Additionally, the Veteran has 
submitted records from his insurance company showing claims 
for physician treatment, X-rays, and surgery.  However, the 
insurance company records do not themselves document that the 
treatment was for the right ankle.  The Board notes that the 
Veteran's Reserve medical records were found to be 
unavailable, to include records from Ft. Leonard Wood Army 
Hospital, where the Veteran reportedly sought emergency 
treatment for the injury. 

Nevertheless, post-service treatment records are devoid of 
complaint, treatment, or diagnosis associated with the right 
ankle.  Aside from the Veteran's statements, the claims file 
offers no evidence that the Veteran has a current disorder of 
the right ankle that can be connected to service.  Under 
certain circumstances, lay statements may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability, or 
symptoms of disability, susceptible of lay observation.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of diagnosis and causation.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, the Veteran may speak to 
symptoms he experiences with respect to his right ankle, but 
he is not competent to offer a diagnosis of a disability of 
the ankle.  As there is no competent evidence of a diagnosed 
right ankle disorder, the Board finds that there is no 
demonstrated current disability of the right ankle.  Where 
there is no disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as 
reflected by the above discussion, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a broken right ankle.  Therefore, his 
claim must be denied.




ORDER

Service connection for a broken right ankle is denied. 


REMAND

Although cognizant of the delay that will result, the Board 
finds that a remand is necessary in order to assess the 
existence and etiology of his claimed acquired psychiatric 
disorder.  In this regard, the Board observes that the 
Veteran contends that this disorder became symptomatic as a 
result of the memories of detailed histories taken from POWs 
during his active duty surfacing during his current civil 
employment.  A review of the Veteran's DA 20 indicates that 
he was a Senior Personnel Records Specialist during his 
active duty.  As indicated in the Introduction, the record 
reveals that the Veteran has sought post-service treatment 
for psychiatric symptoms that have been associated with 
various diagnoses.  Thus, the Board determines that a remand 
is necessary in order to obtain the Veteran's complete 
service personnel file and a VA examination and opinion with 
respect to the existence and etiology of the Veteran's 
claimed acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following actions:

1.	Request the Veteran's complete service 
personnel file (201 file) from the 
National Personnel Records Center 
(NPRC) and any other appropriate 
sources.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

1.	Schedule the Veteran for a VA 
examination in order to ascertain the 
existence and etiology of his claimed 
acquired psychiatric disorder.  The 
claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred.  Upon a review of the record 
and examination of the Veteran, the 
examiner should respond to the 
following:

Is it more likely than not (i.e., 
probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 
50 percent), or less likely than 
not (i.e., probability less than 
50 percent), that any acquired 
psychiatric disorder exhibited by 
the Veteran currently, i.e., from 
the time he filed his claim in 
April 2007 to the present, is 
causally or etiologically related 
to his military service?
		
A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  

2.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the March 2010 
supplemental statement of the case.  If 
the claim remains denied, the Veteran 
and his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


